EXHIBIT 10.23

 

Compensatory Arrangements with Executive Officers

 

Base Salary

 

                The current annual base salaries of each of the executive
officers of PLC Systems Inc. (the “Company”) are as follows:

 

Mark R. Tauscher, President, Chief Executive Officer and Director

 

$

278,486

 

 

 

 

 

 

James G. Thomasch, Senior Vice President of Finance and Administration,

Chief Financial Officer and Treasurer

 

$

174,836

 

 

 

 

 

 

Dr. Robert I. Rudko, Chief Scientist

 

$

192,500

 

 

 

 

 

 

Michael F. Adams, Vice President of New Ventures

 

$

164,800

 

 

 

 

 

 

Kenneth J. Luppi, Vice President of Operations

 

$

143,284

 

 

Cash Bonus Compensation

 

                Messrs. Tauscher, Thomasch, Adams and Luppi and Dr. Rudko will
receive a bonus based one-third on the profitability of the Company's TMR
business and two-thirds on the attainment of defined program milestones during
the fiscal year ending December 31, 2005.  The target bonus payment for Mr.
Tauscher is 50% of his base salary, for Mr. Thomasch is 40% of his base salary,
and for Messrs. Adams and Luppi and Dr. Rudko is 30% of each of their respective
base salaries.  The target bonus payments may be adjusted downwards if the
profitability of the Company's TMR business does not meet the targets or the
Company does not attain the defined program milestones.

 

Other Compensation

 

                Mr. Tauscher and Mr. Thomasch each currently receive an annual
car allowance of $12,000.  Mr. Adams, Mr. Luppi and Dr. Rudko each currently
receive an annual car allowance of $6,000.

 

                The Company’s Compensation Committee may also, from time to
time, award each of the executive officers compensation in the form of stock
options granted under one of the Company’s stock incentive plans.

--------------------------------------------------------------------------------